567 So. 2d 554 (1990)
Sarah Jane COBB, Appellant,
v.
STATE of Florida, Appellee.
No. 90-1683.
District Court of Appeal of Florida, First District.
October 8, 1990.
*555 David Davis, Asst. Public Defender, for appellant.
Jim Rogers, Asst. Atty. Gen., for appellee.
PER CURIAM.
AFFIRMED. Huff v. State, 566 So. 2d 945 (Fla. 1st DCA, 1990); Florida Rule of Appellate Procedure 9.315. We certify the following question to the supreme court as one of great public importance:
DOES A DOUBLE JEOPARDY VIOLATION RESULT FROM THE IMPOSITION OF A PROBATIONARY SPLIT SENTENCE WHEN THE LEGISLATURE HAS NOT EXPLICITLY AUTHORIZED THAT DISPOSITION IN THE SENTENCING ALTERNATIVES FOR SECTION 921.087, FLORIDA STATUTES.
SHIVERS, C.J., and JOANOS and ZEHMER, JJ., concur.